FILED

February 22, 2021
TN COURI OF

WORKERS’ COMPENSATION
CLAIMS

Time 10:48 A.M. EASTERN

TENNESSEE COURT OF WORKERS’ COMPENSATION CLAIMS
_ BUREAU OF WORKERS’ COMPENSATION

 

TIMOTHY D. TURNER,
DOCKET NO. 2020-03-1295

Employee,
STATE FILENO. 70194-2020

Vv.
RFA NO. 2020258967

G.UB.MK CONSTRUCTORS, INC.
DATE OF INJURIES: 08/29/14"

Employer,

 

AGREED COMPENSATION ORDER OF DISMISSAL WITHOUT PREJUDICE

 

Upon Motion and Agreement of the parties and counsel, after telephonic mediation
with Specialist Madeline Shelly on Tuesday, February 9, 2021, and the parties agreement
to a Dismissal Without Prejudice of the Employee’s alleged occupational exposure
illnesses and/or injuries arising from the Employee's work for Employer, from time to time,
between February 26, 2010 and August 29, 2014, as a commercial truck driver, the
parties submit this Agreed Compensation Order for approval and entry by the Court of
Workers’ Compensation Claims.

While the parties dispute the compensability of the occupational exposures and
illnesses alleged in this matter, the parties stipulate that the Employee has a third party
tort suit pending arising from these same claims, and that the Employee is currently

working fulltime, without restrictions, as a truck driver with a valid Class A license and

 

' The date of injury and compensability of this claim is disputed. For the purposes of the Petition
for Benefit Determination in this matter, the date of injury used is the last date the Employee
worked for the Employer.

1
DOT medical certificate, and wishes to preserve his right to re-file his workers
compensation claim for occupational injuries and/or illnesses in the future.

WHEREFORE, based upon the agreement and stipulations of the parties at
mediation, and the parties agreement that it is in the best interest of the Employee to
dismiss Employee's claims of an occupational injury with the Employer, without prejudice
to the refiling of same, should he become partially or totally incapacitated from working
and provide medical proof that this incapacity is due to an occupational illness that is
more than 50% related to the Employee’s work for the Employer, considering all causes,
pursuant to T.C.A § 50-6-102(14) (2019) and T.C.A. § 50-6-303(a).

The Court taxes the filing fee of $150.00 to G.UB.MK under Tennessee
Compilation Rules and Regulations Rule 00800-02-21-.06 (2019), to be paid within five
business days of the entry of this Order. In addition, G.UB.MK shall prepare and submit
an SD-2 form within ten business days of the date of this Order.

IT IS SO ORDERED.
ENTERED February 22, 2021.

 

Lisa A. Lowe , JUDGE
Court of Workers’ Compensation Claims
APPROVED FOR ENTRY:

BRIDGEFRONT LAW GROUP, LLC

 

JOHN B,BOPREE, BPR#017339
616 W. Hill Avenue, 2™ Floor
Knoxville, Tennessee 37902
865-223-5184

Attorney for Employee

BERNSTEIN STAIR & McADAMS LLP

 

116 Agnes Road

Knoxville, Tennessee 37919
865-546-8030

Attorneys for Employer
I certify that a copy of this Order was sent as indicated on

CERTIFICATE OF SERVICE

 

February 22, 2021

 

 

 

 

 

Name Mail Fax Via_ | Service sent to:
Email
John D. Dupree, X — | johnbdupree14@gmail.com
Employee’s Attorney
Karen G. Crutchfield, x kcrutchfield@bsmlaw.com
Employer’s Attorney

 

 

 

 

 

Lenny, Sfrsiin

 

Penny Shrum, Coyft Clerk

We.courtclerk@tn.gov